Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yu-Te Chan on 03/11/21.
The application has been amended as follows: 
(Claim 1) An apparatus for producing an optical effect layer, comprising:
a holder, including surrounding sidewalls and an accommodating recess spatially defined by the surrounding sidewalls, along an axis the holder having mounted thereto in the accommodating recess:
a motor;
a permanent magnet assembly; and
a support configured to be removably fixed to the holder, wherein the support accommodates the permanent magnet assembly,
wherein the motor is configured to spin the permanent magnet assembly around the axis in the support, wherein the holder includes a bottom surface and a removable fixation on the bottom surface, the bottom surface is curved according to a curvature 
wherein the holder includes a lower recess between the accommodating recess and the bottom surface, at least a part of the motor is disposed in the lower recess of the holder, and the motor includes a central hole to provide access to the removable fixation: and
wherein the permanent magnet assembly is removably fixed to the holder.
(Claim 11) A method of modifying an existing rotating magnetic cylinder or a flatbed printing unit having non-spinable permanent magnet assemblies which are mounted to an accommodating recess of a holder along an axis, the method comprising;
removing one or more non-spinnable permanent magnet assemblies along the axis from the rotating magnetic cylinder or the flatbed printing unit; and
replacing them with one or more spinnable permanent magnet assemblies spinning around the axis, wherein the one or more spinnable permanent magnet assemblies are removably fixed to the accommodating recess of the holder,
wherein the holder includes a bottom surface and a removable fixation on the bottom surface, the bottom surface is curved according to a curvature radius of a circumferential mounting groove of the rotating magnetic cylinder
wherein the holder includes a lower recess between the accommodating recess and the bottom surface, at least a part of the motor is disposed in the lower recess of the holder, and the motor includes a central hole to provide access to the removable fixation.
Allowable Subject Matter
Claims 1, 3-19, and 21 are allowed. Applicant’s arguments, see Remarks, filed 12/09/20, with respect to 35 USC103 rejection have been fully considered and are persuasive.  The 35 USC103 rejection of claims has been withdrawn. Further search did not result in any reference that can be combined with previous references and teach holder includes a lower recess between the accommodating recess and the bottom surface, where at least a part of the motor is disposed in the lower recess of the holder, and the motor includes a central hole to provide access to the removable fixation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michel Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712